Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-464

IN RE SUNG K. CHUN

A Member of the Bar of the
District of Columbia Court of Appeals               DDN: 107-18

Bar Registration No. 444215

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                  ORDER
                            (FILED – August 2, 2018)

      On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent from the practice of law in that jurisdiction for thirty days
by consent; this court’s June 4, 2018, amended order directing respondent to show
cause why reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel; and it appearing that respondent failed to file a response to
the court’s show cause order but did file his D.C. Bar R. XI, §14 (g) affidavit on
June 15, 2018, it is

       ORDERED that Sung K. Chun is hereby suspended from the practice of law
in this jurisdiction for a period of thirty days nunc pro tunc to June 15, 2018. See
In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate).



                                PER CURIAM